ORDER

PER CURIAM.
Daniel Hereford (“Hereford”) and Page Group, Inc. (“Page Group”) (collectively, “Appellants”) appeal from the trial court’s judgment in favor of the Owners Association of 7569-7571 Buckingham Condominium (the “Association”) and Buckingham Place Condo Association, L.L.C. (collectively, “Respondents”) following a bench trial. We have reviewed the parties’ briefs and oral arguments as well as the record on appeal. We also have reviewed Respondents’ motion for attorneys’ fees on *313appeal. We find: 1) the trial court did not err in entering judgment against Appellants because the court had jurisdiction over Page Group; 2) the trial court did not abuse its discretion in awarding Respondents attorneys’ fees in the amount of $35,000; 3) the trial court did not err in entering judgment against Appellants on then.- claim to access the books and records of the Association because the Association complied with its obligation under the Association Bylaws; and 4) Respondents’ motion for attorneys’ fees on appeal is granted. Respondents are given judgment, for which execution shall issue, for $34,488.50 representing attorney’s fees on appeal. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b) (2015).